Citation Nr: 0800741	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-35 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to July 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which established service connection for the 
veteran's PTSD, evaluated as 30 percent disabling, effective 
November 14, 2003.  The veteran appealed, contending that a 
higher rating was warranted.  He did not disagree with the 
effective date assigned for establishment of this initial 
rating.

The RO in St. Petersburg, Florida, currently has jurisdiction 
over the veteran's VA claims folder.  

In June 2006, the Board remanded the veteran's claim to 
comply with his request for a Board hearing in conjunction 
with this appeal.  He subsequently underwent a hearing before 
the undersigned Veterans Law Judge in September 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  Further, additional evidence was 
received at and subsequent to this hearing, accompanied by a 
waiver of initial consideration of this evidence by the 
agency of original jurisdiction in accord with 38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's PTSD is manifested by depressed mood, 
anxiety, and chronic sleep impairment.

3.  The competent medical evidence does not reflect that the 
veteran's PTSD is manifested by such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood other 
than depression and anxiety; nor difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for the veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice regarding his initial 
service connection claim by a letter dated in January 2004, 
which is clearly prior to the May 2004 rating decision that 
is the subject of this appeal.  In pertinent part, this 
letter informed the veteran of what information and evidence 
he must submit, what information and evidence will be 
obtained by VA, and indicated the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case. As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.

The Board acknowledges that the notification provided to the 
veteran did not appear to contain the specific information 
regarding disability rating(s) and/or effective date(s) 
discussed by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, as noted in the Introduction, 
the veteran is not contesting the effective date assigned for 
the establishment of his initial rating for PTSD.  Although 
the veteran is challenging the initial evaluation assigned 
following the grant of service connection, the Court held in 
Dingess that in cases where service connection has been 
granted and an initial disability rating has been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  Moreover, 
the veteran has actively participated in the processing of 
his case, and the statements submitted in support of his 
claim have indicated familiarity with the requirements for 
the benefit sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
He has had the opportunity to present evidence and argument 
in support of his claim, to include at the September 2006 
Board hearing.  Further, he was accorded a VA medical 
examination in June 2005 which evaluated the severity of his 
PTSD.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 30 percent for his service-
connected PTSD.

The Board acknowledges that the medical records include 
evidence that the veteran's PTSD is manifested by depressed 
mood, anxiety, and chronic sleep impairment to include 
nightmares.  However, these symptoms are part of the criteria 
associated with the current 30 percent rating, and clearly do 
not support a rating in excess thereof.

The Board finds that the veteran's PTSD is not manifested by 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood other than 
depression and anxiety; nor difficulty in establishing and 
maintaining effective work and social relationships.

The Board observes, as an initial matter, that the medical 
records indicate the veteran first sought treatment for his 
PTSD in September 2003, and that records dated from 2003 to 
2004 reflect he responded well to therapy following this 
initial evaluation.  

A thorough review of the competent medical evidence does not 
indicate the veteran's PTSD is manifested by flattened 
affect.  Treatment records dated in September 2003 found that 
his affect was appropriate with normal range.  His affect was 
found to be mood congruent on his June 2005 VA PTSD 
examination.  Subsequent treatment records dated in November 
2005 note that his affect was relaxed, full range, congruent 
to mood.  The most recent treatment records dated in 
September 2006 found his affect was euthymic and responsive 
in the group therapy.  

Treatment records dated in September 2003 found the veteran's 
form of thought - communication, organization, coherence - to 
be coherent.  His speech was found to be of normal rate, 
occasionally increased volume when speaking about a topic 
with passion.  Similarly, the veteran's speech was found to 
be slightly increased in rate on his June 2005 VA 
examination, but of normal volume and tone.  Treatment 
records dated later in June 2005 found his speech to be of 
normal rate, tone, and volume.  As such, his PTSD has not 
resulted in circumstantial, circumlocutory, or stereotyped, 
speech.

Although the veteran testified at his September 2006 hearing 
that he experienced panic attacks, a thorough review of the 
treatment records does not reflect such episodes occur more 
than once a week.

The medical evidence does not indicate the veteran's PTSD has 
resulted in difficulty in understanding complex commands, nor 
impaired abstract thinking.  For example, treatment records 
dated in September 2003 found that his thought processes were 
linear, logical, and circumstantial.  The June 2005 VA PTSD 
examination found his thought processes to be organized, 
linear, and goal directed.  Further, there was no evidence of 
hallucinations, delusions, ideas of reference, nor flights of 
ideas.  His concentration and cognition was found to be 
intact.  Similar findings were made in the subsequent 
treatment records, which consistently found his thought 
processes to be clear and goal-directed, his concentration 
fair, and no evidence of hallucinations or delusions.  

Treatment records dated in September 2003 found that the 
veteran had 3/3 for immediate recall, and 2/3 for delayed 
recall.  His recent and remote memory appeared to be intact 
at his June 2005 VA PTSD examination.  Treatment records 
dated later in June 2005 noted that the veteran reported no 
significant problems with his memory, and no deficits were 
noted during the interview.  Subsequent treatment records 
dated in November 2005 found his memory to be intact for 
immediate, recent, and remote.  The remaining treatment 
records do not otherwise indicate impairment of short and 
long term memory.

The veteran's treatment records, as well as the June 2005 VA 
PTSD examination, have consistently described his judgment as 
intact or fair.  Accordingly, the medical evidence does not 
support a finding that his PTSD has resulted in impaired 
judgment.  

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 30 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV), for rating purposes).

The Board notes that the veteran is currently unemployed, and 
that he contended at his September 2006 hearing that it is 
his PTSD that prevents him from obtaining employment.  
However, the Board has already determined that the veteran's 
contentions do not constitute competent medical evidence.  
Moreover, his contentions regarding his occupational 
impairment are not supported by the findings of the competent 
medical professionals who have evaluated his PTSD.  For 
example, the initial September 2003 evaluation of his PTSD 
assigned a GAF score of 65.  The June 2005 VA PTSD examiner 
assigned a GAF score of 60.  Although treatment records dated 
in December 2005, May 2006, and August 2006 include GAF 
scores of 49 and 50, the treatment records subsequent to the 
VA PTSD examination predominantly show GAF score of the 51 to 
60 range.  

In short, the competent medical professionals who have 
evaluated the veteran's PTSD have concluded, as evidenced by 
the aforementioned GAF scores, that his PTSD has resulted in 
no more than mild to moderate occupational and social 
impairment.  Further, the June 2005 VA examiner specifically 
stated that the veteran's current level of social dysfunction 
appeared mild to moderate, and that the veteran appeared 
employable from a psychiatric perspective.  Based on these 
findings, the Board concludes that the level of the veteran's 
occupational and social impairment is adequately reflected by 
the current 30 percent rating.

The Board also observes that the treatment records dated in 
2005 and 2006 consistently found the veteran's energy level 
to be within normal limits; his dress causal; his grooming 
good; and that he was oriented times 4.  Moreover, the 
medical records have consistently found no evidence of 
suicidal or homicidal ideation throughout the pendency of 
this case.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent for his PTSD, to include on the basis 
of a "staged" rating.  Therefore, the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


